Bullard, J.,

delivered the opinion of the court.
In these two cases, the plaintiffs, being the wife and pupil of one of the firm of Yard & Blois, sue the syndics as privileged creditors. The facts are set forth vaguely, and any judgment which this court might pronounce, would be hypothetical. The other creditors are not before us, and the rank of the plaintiffs can only be settled contradictorily. The proceeding, in our opinion, is irregular, and these suits ought to have been cumulated with the proceedings of Yard & Blois vs. Their Creditors, and the amount due the plaintiffs, as well as their relative ranks, as creditors, ascertained in the usual way, on an opposition to the tableau of distribution.
*251It is, therefore, considered by the court, that the two judgments be reversed; the appellees paying costs of the appeal respectively. And it is further ordered, that these cases be remanded to the District Court, and cumulated with the proceedings in the case of Yard & Blois vs. Their Creditors, wiLh a view to further proceedings, according to law.